DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The supplemental amendment was filed on 7/2/2021.
NOTE: The original amendment dated 4/20/2021 was improper because the amendment to the claims were not presented according to the requirements. The examiner placed a telephone call on 6/24/2021 to have a supplemental response be filed replacing the previously filed amendment dated 4/20/2021. See Interview Summary.
Claims 2, 4, 5, and 10 are canceled. 
Response to Arguments
Applicant’s arguments, see Remarks on pages 7-12, filed 7/2/2021, with respect to 35 USC 102 and 35 USC 103 rejections have been fully considered and are persuasive. The rejection has been withdrawn. 
Allowable Subject Matter
Claims 1, 3, 6-9, and 11-14 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest art of record by Klein teaches how a color-based interface requests media content such as music tracks that corresponds to a color, the color corresponding to a mood. In other words, Klein discloses a chronological representation of the at least one historical event and the at least one media content event is displayed within a window of time. A user selection of an informational item displayed within the chronological representation is received, and the chronological representation is updated based on the selected informational item. The reference of US 2014/0241627 to Yamamoto discloses an apparatus comprising a generation unit configured to generate a feeling index representing a feeling toward a target image to be processed, the feeling index including at least one of a first index, a second index and a third index, the first index being obtained by performing frequency analysis on the target image, the second index being obtained by performing histogram analysis on the target image, the third index being a characteristic quantity of a group of pixels relating to at least one of a color and a luminance from a partial region of the target image;  a storage configured to store a plurality of comparative images and corresponding comparative feeling indexes, according to each of feeling categories, the comparative images being images with which the target image is to be compared and being classified into the feeling categories using the comparative feeling indexes, the comparative feeling indexes representing feelings toward the comparative images, the feeling categories being categories based on feelings toward images;  and a comparison unit configured to extract, as a similar image, at least one of the comparative images corresponding to at least one of the comparative feeling indexes having a degree of similarity to the feeling index not less than a threshold value, by comparing the feeling index with the comparative feeling indexes.  However, none of the cited art of record teach, suggest or disclose the limitations of “a color-sentiment information management unit being configured to match at least one color received from a search requestor terminal with the sentiment information stored in the color-sentiment information database and assign scores to the sentiment information and the color for each sentiment and for each color, respectively, wherein the at least one color is one of multiple colors input to the search requestor terminal… object information stored in the object information database with the sentiment information managed by the color-sentiment information management unit, and providing the sentiment information and the object information matched with each other to the search requestor terminal, wherein the sentiment information and the object information matched with each other are listed in order according to a combination of a score of the sentiment information for each sentiment and a score of the color for each color”, in combination with the claim as a whole, recited in claim 1 and corresponding claims 9, 11, and 13. Dependent claims are allowed for the same reasons. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEFALI D. GORADIA whose telephone number is (571)272-8958.  The examiner can normally be reached on Monday-Thursday 8AM-6PM, Friday 8AM-12PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan S Park can be reached on 571-272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SHEFALI D. GORADIA
Primary Examiner
Art Unit 2669



/SHEFALI D GORADIA/Primary Examiner, Art Unit 2669